OPINION
BURGESS, Justice.
This appeal is from a personal injury case which appellees, the Hudsons, instituted against appellant, Southwestern Bell Telephone Company, as a result of injuries Mrs. Hudson sustained in a automobile accident with one of appellant’s trucks. Mr. Hudson claimed for loss of consortium. The court awarded appellees $67,700.00 upon a non-jury trial. Twelve (12) days prior to the second special setting for that trial, appellant moved for a physical examination of Mrs. Hudson pursuant to TEX.R. CIV.P. 167a. The court denied that motion. Appellant claims the court erred in both denying the Rule 167a motion and awarding unsupported, excessive damages to Mrs. Hudson. Both points are without merit.
No findings of fact or conclusions of law were filed, therefore, the judgment must be affirmed on any legal theory supported by the evidence. Stanglin v. Keda Dev. Corp., 713 S.W.2d 94, 95 (Tex.1986); In the Interest of W.E.R., 669 S.W.2d 716, 717 (Tex.1984). In this case, appellant allowed appellees to proceed to trial on nebulous damage claims; their petition merely recited that they sought damages in excess of the minimum jurisdictional amount.1 The judgment also failed to categorize the damages.
At the trial, Mr. Hudson presented ample evidence to establish a claim for loss of consortium. Appellant does not challenge the sufficiency of the evidence to support that award. Neither did it dispute the fact that Mrs. Hudson was actually injured as the result of appellant’s negligence. Rather, its complaint solely attacks the size of her award by challenging the extent and duration of her injuries. It sums up this evidentiary point by stating that this court “must conclude that $67,700 for a sore neck is, indeed, excessive.” We disagree. Rather, we must sustain the trial court’s damage award since it could have been allocated entirely to Mr. Hudson’s claim.
As we recently noted in P.T. & E. Co. v. Beasley, 698 S.W.2d 190, 196 (Tex.App —Beaumont 1985, writ ref’d n.r.e.), “[L]oss of consortium and its constituent elements necessarily involve subjective states incapable of precise translation into a monetary amount.” Given this difficulty and proof of Mrs. Hudson’s actual injury, we are unable to say that the amount of the judgment would have been excessive if ren*901dered solely on Mr. Hudson’s cause of action. This conclusion also defeats appellant’s claim that the trial court erred in refusing the motion for Mrs. Hudson’s physical examination since any prejudice resulting from that denial was irrelevant to Mr. Hudson’s claim. Nevertheless, we also hold that the trial court did not abuse its discretion by denying the motion.
Rule 167a provides, in pertinent part:
(a) When the mental or physical condition ... of a party ... is in controversy, the court in which the action is pending may order the party to submit to a physical or mental examination by a physician. ... The order may be made only on motion for good cause shown and ... shall specify the time, place, manner, conditions, and scope of the examination and the person or persons by whom it is to be made.
Appellant has not presented us a record to show why the trial court failed to find the good cause requisite to ordering the examination. The standard of review for a Rule 167a ruling is whether the trial court abused its discretion. C.E. Duke’s Wrecker Service, Inc. v. Oakley, 526 S.W.2d 228, 231 (Tex.Civ.App. —Houston [1st Dist.] 1975, writ ref’d n.r.e.); Clark v. Clark, 643 S.W.2d 795, 797 (Tex.App. —San Antonio 1982, no writ). In the absence of a clear demonstration of reversible error, we must uphold the trial court’s judgment. See, Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 242 (Tex.1985); Smithson v. Cessna Aircraft Co., 665 S.W.2d 439, 442 (Tex.1984).
Appellant would have us apply Schlagenhauf v. Holder, 379 U.S. 104, 85 S.Ct. 234, 13 L.Ed.2d 152 (1964) to hold that good cause always exists to examine a plaintiff who is suing for personal injuries. In that case the United States Supreme Court interpreted FED.R.CIV.P. 35, the precursor and counterpart to TEX.R.CIV.P. 167a, to allow for good cause when the plaintiff puts the extent and duration of injuries at issue, even through the pleadings. In this case however, the pleadings did not raise specific claims about the extent and duration of Mrs. Hudson’s injuries. Again, we are left with the bare judgment of the trial court that rejected the good cause showing. Appellant suggests that the only reason appearing for the denial is that given in appellees’ Response to Motion to Compel Physical Examination, the tardiness of the request.
While appellant is correct in pointing out that Rule 167a does not specifically impose a time limit for making such a motion, we conclude that the timing of the request can be considered in determining whether there is good cause for the examination. In this case, as noted, trial counsel waited until the eve of the second special setting to request the examination. Even had the record revealed that this was the trial court’s sole reason for finding that good cause for the motion did not exist, we would be hard pressed to disagree in light of the rigorous presumptions imposed by the abuse of discretion standard. For the foregoing reasons, we overrule appellant’s points of error and affirm the decision of the trial court.
AFFIRMED.

. The parties stipulated, pursuant to TEX.R. CIV.P. 11, that the property damage to appellee’s car was $337.45.